Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim filed to recover the sum of $34.00 alleged to be an erroneous payment made to procure license for operation of a truck in such manner that it did not come under the Statute requiring: the amount paid as alleged. The Attorney General comes and files objections to the allowance of said claim on the ground that this court could not and would not allow claims based upon mistakes in the payment of fees to the various departments of the State. This court in reviewing the facts as appears from the records in the case, is of the opinion that there is no redress upon the claim filed as a matter of law, and it is further the opinion of the court that there is nothing in the-record that would permit the court to make a refund as a matter of equity and good conscience, such as is contemplated by the legislature in creating this court. Therefore the court being without remedy in the premises, denies said claim.